ORDER REVOKING PROBATION
This Court entered an Order Approving a Statement of Cireumstances and Conditional Agreement for Discipline on September 27, 2005. Matter of Belleperche, 834 N.E.2d 1011 (Ind.2005). That Order imposed a six (6) month suspension without automatic reinstatement. The entire six (6) month suspension was stayed upon terms of probation, which included the condition that if the respondent violated the terms of his probation, the Commission would petition the Court for respondent to serve the stayed six (6) month suspension without automatic reinstatement.
The Indiana Supreme Court Disciplinary Commission filed a verified motion on March 13, 2006 requesting that this Court revoke respondent's probationary status and impose the six (6) month suspension without automatic reinstatement agreed to by the parties. In support of its motion, the Commission provided this Court with evidence establishing that respondent violated the terms of his probation, including a report from the Executive Director of the Judges and Lawyers Assistance Program (JLAP) identifying at least five (5) separate violations of his JLAP Monitoring Agreement.
Respondent filed a response to the Commission's motion to revoke probation wherein he admitted violating his probation terms, but requesting that the Court only suspend him for thirty (80) days instead of the agreed to six (6) months.
After due consideration, we GRANT the Commission's motion and DENY the respondent's request for a suspension for a lesser time period than that which the parties agreed to on August 26, 2005 and which this Court later approved.
IT IS, THEREFORE, ORDERED that the probation of respondent, Thomas W. Belleperche, is hereby revoked and the respondent is suspended from the practice of law for six (6) months, which shall begin on June 12, 2006, without automatic reinstatement. As a condition of regaining his license to practice law in the State of Indiana, the Respondent shall petition for *669reinstatement pursuant to Ind. A.D.R. 28, Section 4.
The Clerk of this Court is directed to forward a copy of this Order to the respondent by certified mail, return receipt requested, to his address as indicated on the Roll of Attorneys; to serve notice of this Order to the Indiana Supreme Court Disciplinary Commission; and to provide notice of this order in accordance with Ad-mis.Disc. R. 23(8)(d).
All Justices concur.